DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanamaru (US 2019/0203969 A1), hereinafter “Kanamaru”.

As per claim 1, Kanamaru teaches an equipment management system comprising:
“a gateway apparatus including an interface configured to receive an operation command configured to operate an equipment” at [0023]-[0030], [0044] and Fig. 1;
(Kanamaru teaches the external manipulation terminal 3 (i.e., “gateway apparatus”) receives operation commands to operate a plurality of equipment apparatus 2)
“a first database configured to store first information allowed access from the gateway apparatus” at [0034]-[0036] and Figs. 2, 3;
(Kanamaru teaches a general user can access operation status data table 120 (i.e., “first database”) from the external manipulation terminal 3) 
“a second database configured to store second information prohibited access from the gateway apparatus” at [0037]-[0038] and Figs. 2, 4-5;
(Kanamaru teaches the history data table 121 and remote control setting information 122 (i.e., “second database”) which are only accessible by service engineer and equipment administrator)
“a controller configured to allow access to the first database from the gateway apparatus and prohibit access to the second database from the gateway apparatus” at [0066]-[0071] and Fig. 7;
(Kanamaru teaches a user of the external manipulation terminal 3, with a user password, is permitted to access user manipulation item and prohibit access to service manipulation and/or management manipulation item,)
“wherein the first information includes guidance information indicating handling method of the equipment” at [0036];
(Kanamaru teaches various types of information that can be manipulated and monitored by the general user are stored in the operation status data table 120. More specifically, information related to current operation statuses of the equipment apparatus 2 is stored. Examples of the information include a number assigned to each equipment apparatus 2, activation-deactivation information, an operation mode, setting information such as set temperature, temperature information such as a room temperature and a temperature of each part in the apparatus, humidity information, and CO2 concentration information)
“the second information includes equipment information collected from a control apparatus controlling the equipment” at [0037]-[0038].
(Kanamaru teaches the history data table 121 includes operation history, a manipulation history, and an abnormality history of each equipment apparatus 2 and trend data obtained by extracting sensor detection values and other values)
“the gateway apparatus is configured to perform access to the first database and to acquire the guidance information from the first database” at [0044].
(Kanamaru teaches the external manipulation terminal 3 is a general-purpose portable terminal such as a mobile phone and a smartphone and has a function of transmitting and receiving data to and from the equipment manipulation terminal 1 via the wireless communication unit 5 to manipulate the equipment apparatus 2 indirectly via the equipment manipulation terminal 1. Similarly to the equipment manipulation terminal 1, the external manipulation terminal 3 is manipulated by users such as a general user who uses basic functions of the equipment apparatus 2, a service engineer who maintains the equipment apparatus 2, and an administrator who manages the equipment apparatus 2)

As per claim 2, Kanamaru teaches the system of claim 1, wherein “the first database and the second database are database physically different from each other” at [0034]-[0035] and Fig. 2.

As per claim 3, Kanamaru teaches the system of claim 1, wherein “the first database and the second database store index information associating the first information and the second information with each other” at [0066]-[0078] and Figs. 7-8.

As per claim 4, Kanamaru teaches the system of claim 1, wherein “the equipment information includes at least one of: sensing data including numerical data indicating an operating state of the equipment, an error code identifying an error of the equipment, statistical data obtained by statistical processing of the numerical data, reference data including a threshold value compared with the numerical data, and an operation history of the equipment” at [0037]-[0038].

As per claim 5, Kanamaru teaches the system of claim 1, wherein “the first information includes guidance information related to a handling method of the equipment” at [0036].

As per claim 6, Kanamaru teaches the system of claim 1, wherein “the gateway apparatus is configured to transmit, to the control apparatus, a control command based on the operation command” at [0056]-[0064].

As per claim 7, Kanamaru teaches the system of claim 1, wherein “the gateway apparatus is configured to transmit, to an external server, information being collected by the gateway apparatus”

As per claim 8, Kanamaru teaches the system of claim 1, wherein “the controller is configured to prohibit access to the second database from the gateway apparatus even when the access is based on the operation command derived from a user having an authority to access the second information” at [0067]-[0078] and Figs. 7-8.

As per claim 9, Kanamaru teaches the system of claim 1, wherein “the interface includes a sound input interface” at [0044]-[0051].

As per claim 10, Kanamaru teaches the system of claim 1, wherein “the interface includes a sound output interface” at [0044]-[0051].

As per claim 11, Kanamaru teaches an equipment management method comprising:
“receiving, by a gateway apparatus, an operation command configured to operate an equipment” at [0023]-[0030], [0044] and Fig. 1;
“storing, in a first database, first information allowed access from the gateway apparatus” at [0034]-[0036] and Figs. 2, 3;
“storing, in a second database, second information prohibit access from the gateway apparatus” at [0037]-[0038] and Figs. 2, 4-5;
“allowing access to the first database from the gateway apparatus, prohibit access to the second database from the gateway apparatus” at [0066]-[0071] and Fig. 7;
“the second information includes equipment information collected from a control apparatus configured to control the equipment” at [0037]-[0038].
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of copending Application No. 16/651,347.  Claims 1-7 of application number 16/651,347 contain every element of claims 1-4, 6-11 of the instant application and as such anticipate claims 1-4, 6-11 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
Regarding claims 1-11, Applicant argued that “Kanamaru does not discloses that the external manipulation terminal 3 acquires the information including guidance information on how to handle the equipment apparatus 2. Thus, Kanamaru does not disclose that the gateway apparatus is configured to perform access to the first database and to acquire the guidance information from the first database recited in claim 1”. On the contrary, Kanamaru teaches at [0034]-[0036] and Figs. 2, 3 a general user can access operation status data table 120 (i.e., “first database”) from the external manipulation terminal 3. Kanamaru teaches at [0044] various types of information that can be manipulated and monitored by the general user are stored in the operation status data table 120. More specifically, information related to current operation statuses of the equipment apparatus 2 is stored. Examples of the information include a number assigned to each equipment apparatus 2, activation-deactivation information, an operation mode, setting information such as set temperature, temperature information such as a room temperature and a temperature of each part in the apparatus, humidity information, and CO2 concentration information (i.e., “guidance information indicating a handling method of the equipment”). Kanamaru also teaches at [0044] that the external manipulation terminal 3 is a general-purpose portable terminal such as a mobile phone and a smartphone and has a function of transmitting and receiving data to and from the equipment manipulation terminal 1 via the wireless communication unit 5 to manipulate the equipment apparatus 2 indirectly via the equipment manipulation terminal 1. Similarly to the equipment manipulation terminal 1, the external manipulation terminal 3 is manipulated by users such as a general user who uses basic functions of the equipment apparatus 2, a service engineer who maintains the equipment apparatus 2, and an administrator who manages the equipment apparatus 2. Kanamaru therefore teaches that a general user can use the external manipulation terminal 3 to access the current operation status data from the data storage unit 12 of the equipment manipulation terminal 1.
	In light of the foregoing arguments, the 35 U.S.C 102 rejection is hereby sustained.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
April 11, 2022